Exhibit 10.9

Chiasma, Inc.

140 Kendrick Street

Building C East

Needham, MA 02494

February 14, 2020

Lee G. Giguere

Re: Amended and Restated Executive Employment Letter

Dear Lee:

This amended and restated letter agreement (the “Agreement”) confirms the
revised terms and conditions of your employment with Chiasma, Inc. (the
“Company”) effective February 14, 2020 (the “Effective Date”). This Agreement
amends, restates and supersedes in all respects your offer letter with the
Company dated September 16, 2019 (the “Prior Agreement”) as of the Effective
Date, provided that your Non-Competition, Non-Solicitation, Confidentiality and
Assignment Agreement with the Company dated September 30, 2019 (the “Restrictive
Covenant Agreement”) shall remain unaltered and in full effect.

1. Position. You will continue to serve as the Company’s Vice President, General
Counsel and report to the Company’s Chief Executive Officer. This is a full-time
exempt position. It is understood and agreed that, while you render services to
the Company, you will not engage in any other employment, consulting or other
business activities (whether full-time or part-time), unless you first obtain
the Company’s approval. You also may engage in religious, charitable and other
community activities, so long as such activities do not interfere or conflict
with your obligations to the Company. Upon the ending of your employment, you
shall immediately resign from any other position(s) to which you were elected or
appointed in connection with your employment.

2. Salary. Effective January 1, 2020, the Company will pay you a base salary at
a rate equivalent to $355,875.00 per year, payable in accordance with the
Company’s standard payroll schedule and subject to applicable deductions and
withholdings. Your base salary will be subject to periodic review and adjustment
at the Company’s discretion.

3. Annual Bonus. You will be eligible to receive an annual performance bonus.
The Company will target the bonus at up to 30% of your annual salary rate (the
“Bonus Target”). The actual bonus amount and percentage are discretionary and
will be subject to the Company’s assessment of your performance, as well as
business conditions at the Company. The bonus also will be subject to your
employment for the full period covered by the bonus, approval by and adjustment
at the discretion of the Board and the terms of any applicable bonus plan. The
Company expects to review your job performance on an annual basis and to discuss
with you the criteria which the Company will use to assess your performance for
bonus purposes. The Board may also make adjustments in the targeted amount of
your annual performance bonus. The Company will pay any bonus no later than 75
days after the end of the period covered by the bonus.

4. Signing Bonus. In addition to the bonus under Section 3 above, in connection
with your commencement of employment with the Company on September 30, 2019, you
became eligible to receive a one-time cash sign-on bonus in the amount of
$50,000 (the “Signing Bonus”), of which $25,000 was paid to you within 30 days
of the date you commenced employment with the Company (the “Start Date”) and the
final $25,000 will be paid to you on the date that is 6 months from the Start
Date. You must be employed by the Company at the time of payment of the Signing
Bonus in order to receive the Signing Bonus or any portion thereof. The Signing
Bonus shall be subject to deductions and withholdings as required by law. If,
prior to the 12-month anniversary of the Start Date, you voluntarily terminate
your employment or are terminated by the Company for Cause (as defined below),
then you agree to repay to the Company the net amount of the initial Signing
Bonus of $25,000 that you received, after deduction of state and federal
withholding tax, social security, FICA, and all other employment taxes and
authorized payroll deductions, within 30 days of your Date of Termination (as
defined below). If, prior to the 18-month anniversary of the Start Date, you
voluntarily terminate your employment or are terminated by the Company for
Cause, then you agree to repay to the Company the net amount of the second
installment of the Signing Bonus of $25,000 that you received, after deduction
of state and federal withholding tax, social security, FICA, and all other
employment taxes and authorized payroll deductions, within 30 days after your
Date of Termination.



--------------------------------------------------------------------------------

Lee Giguere

February 14, 2020

Page 2

 

5. Business Travel/Expenses. The Company will reimburse you for travel and other
business expenses consistent with the terms and conditions of the Company’s
expense reimbursement policies.

6. Benefits/Vacation. You will continue to be eligible to participate in the
employee benefits and insurance programs generally made available to the
Company’s full-time employees. You will be eligible for up to three (3) weeks of
vacation per year, which shall accrue on a prorated basis. Other provisions of
the Company’s vacation policy are set forth in the policy itself.

7. Stock Options. The Board has granted you an option for the purchase of 75,000
shares of common stock of the Company, with an exercise price equal to the
closing trading price on the date of the grant (the “Option”). The Option shall
vest in equal quarterly installments over the 4-year period following the date
of the grant, as described in more detail in the applicable stock option
agreement to be provided by the Company, provided that you remain employed by
the Company on each such vesting date. Your eligibility for stock options will
be governed by the Company’s 2015 Stock Incentive Plan and the associated stock
option agreement required to be entered into by you and the Company (the “Equity
Documents”). Your stock options granted prior to the date of this letter shall
also remain subject to the applicable Equity Documents.

8. At-Will Employment. Your employment is “at will,” meaning you or the Company
may terminate it at any time for any or no reason.

9. Termination Benefits.

a. In the event of the termination of your employment for any reason, the
Company shall pay you your base salary through your last day of employment (the
“Date of Termination”), for any accrued but unused vacation and the amount of
any documented expenses properly incurred by you on behalf of the Company prior
to any such termination and not yet reimbursed (the “Accrued Obligations”).

b. “Cause” means: (i) conduct by you in connection with your service to the
Company that is fraudulent, unlawful or grossly negligent; (ii) your material
breach of your material responsibilities to the Company, or your willful failure
to comply with the lawful directives of the Board or written policies of the
Company; (iii) breach by you of your representations, warranties, covenants
and/or obligations under this Agreement (including the Restrictive Covenant
Agreement); (iv) material misconduct by you which seriously discredits or
damages the Company or any of its affiliates, and/or (v) nonperformance or
unsatisfactory performance of your duties or responsibilities to the Company as
determined in good faith by the Company after (in the case of subsection
(v) only) written notice to you and a reasonable opportunity to cure that shall
not exceed thirty (30) days.

c. A “Change in Control” means the sale of all or substantially all of the
outstanding shares of capital stock, assets or business of the Company, by
merger, consolidation, sale of assets or otherwise (other than a merger or
consolidation in which all or substantially all of the individuals and entities
who were beneficial owners of the Company’s voting securities immediately prior
to such transaction beneficially own, directly or indirectly, more than 50%
(determined on an as-converted basis) of the outstanding securities entitled to
vote generally in the election of directors of the resulting, surviving or
acquiring corporation in such transaction). Notwithstanding the foregoing, where
required to avoid extra taxation under Section 409A of the Internal Revenue
Code, a Change in Control must also satisfy the requirements of Treas. Reg.
Section l. 409A-3(a)(5).

d. “Good Reason” means that you have complied with the “Good Reason Process”
(hereinafter defined) following the occurrence of any of the following events:
(i) a material diminution in your responsibilities, authority or duties; (ii) a
material diminution in your base salary except for across-the-board salary
reductions based on the Company’s financial performance similarly affecting all
or substantially all senior management employees of the Company; or (iii) change
of more than 60 miles in the geographic location at which you provide services
to the Company (each a “Good Reason Condition”). Notwithstanding the foregoing,
a suspension of your responsibilities, authority and/or duties for the Company
during any portion of a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities shall not be a Good Reason Condition.
Good Reason Process shall mean that (i) you reasonably determine in good faith
that a Good Reason Condition has occurred; (ii) you notify the



--------------------------------------------------------------------------------

Lee Giguere

February 14, 2020

Page 3

 

Company in writing of the occurrence of the Good Reason Condition within 30 days
of the occurrence of such condition; (iii) you cooperate in good faith with the
Company’s efforts, for a period not less than 30 days following such notice (the
“Cure Period”), to remedy the Good Reason Condition; (iv) notwithstanding such
efforts, the Good Reason condition continues to exist; and (v) you terminate
employment within 30 days after the end of the Cure Period. If the Company cures
the Good Reason Condition during the Cure Period, Good Reason shall be deemed
not to have occurred.

e. In the event the Company terminates your employment without Cause or you
terminate your employment for Good Reason, in either case within 12 months after
the occurrence of the first event constituting a Change in Control (a “Change in
Control Termination”) and provided you (i) enter into, do not revoke and comply
with the terms of a separation agreement in a form provided by the Company which
shall include a general release of claims against the Company and related
persons and entities (the “Release”), within the time period required by the
Release but in no event later than 60 days after the Date of Termination;
(ii) resign from any and all positions, including, without implication of
limitation, as a director, trustee or officer, that you then hold with the
Company or any affiliate of the Company; and (iii) return all Company property
and comply with any instructions related to deleting and purging duplicates of
such Company property, the Company will provide you with the following
“Termination Benefits”: (a) continuation of your base salary for the six
(6) month period that immediately follows the Date of Termination; (b) payment
of one-half (1/2) of your Bonus Target for the year in which the Change in
Control occurs; (c) your accrued bonus (if any) with respect to the calendar
year in which the Date of Termination occurs, subject to the Board’s assessment
of applicable bonus criteria and prorated from the beginning of such year to the
Date of Termination ((a), (b) and (c), the “Severance Payments”); (d) all of the
unvested shares subject to time based vesting pursuant to the stock options
granted to you by the Company shall immediately vest and become exercisable as
of the Date of Termination; and (d) if elected, continuation of group health
plan benefits to the extent authorized by and consistent with 29 U.S.C. § 1161
et seq. (commonly known as “COBRA”), with the cost of the regular premium for
such benefits shared in the same relative proportion by the Company and you as
in effect on the Date of Termination until the earlier of (i) the date that is
six (6) months after the Date of Termination; and (ii) the date you become
eligible for health benefits through another employer or otherwise become
ineligible for COBRA. This Section 9(e) shall terminate and be of no further
force or effect beginning 12 months after the occurrence of a Change in Control.

f. In the event the Company terminates your employment without Cause or you
terminate your employment for Good Reason, in either case other than a Change in
Control Termination, and in either case provided you (i) enter into, do not
revoke and comply with the terms of the Release within 60 days after the Date of
Termination; (ii) resign from any and all positions, including, without
implication of limitation, as a director, trustee or officer, that you then hold
with the Company and any affiliate of the Company; and (iii) return all Company
property and comply with any instructions related to deleting and purging
duplicates of such Company property, the Company will provide you with the
following “Termination Benefits”: (a) continuation of your then current base
salary for the six (6) month period that immediately follows the Date of
Termination (the “Severance Payments”); and (b) if elected, continuation of
group health plan benefits to the extent authorized by and consistent with 29
U.S.C. § 1161 et seq. (commonly known as “COBRA”), with the cost of the regular
premium for such benefits shared in the same relative proportion by the Company
and you as in effect on the Date of Termination until the earlier of (i) the
date that is six (6) months after the Date of Termination; and (ii) the date you
become eligible for health benefits through another employer or otherwise become
ineligible for COBRA.

g. The Severance Payments shall commence within 60 days after the Date of
Termination and shall be made on the Company’s regular payroll dates; provided,
however, that if the 60-day period begins in one calendar year and ends in a
second calendar year, the Severance Payments shall begin to be paid in the
second calendar year. In the event you miss a regular payroll period between the
Date of Termination and first Severance Payment date, the first Severance
Payment shall include a “catch up” payment. Solely for purposes of Section 409A
of the Internal Revenue Code of 1986, as amended, each Severance Payment is
considered a separate payment.



--------------------------------------------------------------------------------

Lee Giguere

February 14, 2020

Page 4

 

10. Termination of Employment as a Result of Death, Disability, Termination by
the Company for Cause or Resignation without Good Reason. In the event your
employment is terminated as a result of your (i) death, (ii) Disability,
(iii) termination for Cause by the Company; or (iv) resignation without Good
Reason, you will be entitled to the Accrued Obligations but you will not be
entitled to Termination Benefits. “Disability” means that, as a result of your
mental or physical illness, you are unable to perform (with or without
reasonable accommodation in accordance with the Americans with Disabilities Act)
the duties of your position pursuant to this Agreement for a period of a minimum
of ninety (90) consecutive days.

11. Confidential Information and Restricted Activities. The Restrictive Covenant
Agreement remains in full effect, is incorporated by reference herein. You agree
without reservation that the restraints in the Restrictive Covenant Agreement
are necessary for the reasonable and proper protection of the Company and its
affiliates, and that each and every one of the restraints is reasonable in
respect to subject matter, length of time and geographic area. You further agree
that, were you to breach any of the covenants contained in this Agreement or the
Restrictive Covenant Agreement, in addition to the Company’s other legal and
equitable remedies, the Company may suspend or cease any Termination Benefits to
which you might otherwise be entitled. Any such suspension or termination of the
Termination Benefits by the Company in the event of a breach by you shall not
affect your ongoing obligations to the Company.

12. Taxes; Section 409A; Section 280G; Section 4099.

a. All forms of compensation referred to in this Agreement are subject to
reduction to reflect applicable withholding and payroll taxes and other
deductions required by law. You hereby acknowledge that the Company does not
have a duty to design its compensation policies in a manner that minimizes your
tax liabilities, and you will not make any claim against the Company or its
board of directors related to tax liabilities arising from your compensation.

b. Anything in this Agreement to the contrary notwithstanding, if at the time of
your separation from service within the meaning of Section 409A of the Code, the
Company determines that you are a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that you become entitled to under this Agreement on account of your separation
from service would be considered deferred compensation subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after your separation from service, or
(B) your death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule. All in-kind benefits
provided and expenses eligible for reimbursement under this Agreement shall be
provided by the Company or incurred by you during the time periods set forth in
this Agreement. All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred. The amount of in-kind benefits provided or reimbursable expenses
incurred in one taxable year shall not affect the in-kind benefits to be
provided or the expenses eligible for reimbursement in any other taxable year.
Such right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit. To the extent that any payment or benefit
described in this Agreement constitutes “non-qualified deferred compensation”
under Section 409A of the Code, and to the extent that such payment or benefit
is payable upon your termination of employment, then such payments or benefits
shall be payable only upon your “separation from service.” The determination of
whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section l.
409A- l (h). The Company and you intend that this Agreement will be administered
in accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. The Company makes no representation or
warranty and shall have no liability to you or any other person if any
provisions of this Agreement are determined to constitute deferred compensation
subject to Section 409A of the Code but do not satisfy an exemption from, or the
conditions of, such Section.



--------------------------------------------------------------------------------

Lee Giguere

February 14, 2020

Page 5

 

c. Anything in this Agreement to the contrary notwithstanding, in the event that
the amount of any compensation, payment or distribution by the Company to or for
your benefit, whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise, calculated in a manner consistent
with Section 280G of the Code and the applicable regulations thereunder (the
“Aggregate Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code, then the Aggregate Payments shall be reduced (but not
below zero) so that the sum of all of the Aggregate Payments shall be $1.00 less
than the amount at which you become subject to the excise tax imposed by
Section 4999 of the Code; provided that such reduction shall only occur if it
would result in you receiving a higher After Tax Amount (as defined below) than
you would receive if the Aggregate Payments were not subject to such reduction.
In such event, the Aggregate Payments shall be reduced in the following order,
in each case, in reverse chronological order beginning with the Aggregate
Payments that are to be paid the furthest in time from consummation of the
transaction that is subject to Section 280G of the Code: (1) cash payments not
subject to Section 409A of the Code; (2) cash payments subject to Section 409A
of the Code; (3) equity-based payments and acceleration; and (4) non-cash forms
of benefits; provided that in the case of all the foregoing Aggregate Payments
all amounts or payments that are not subject to calculation under Treas. Reg.
§1.2800-1, Q&A-24(b) or (c) shall be reduced before any amounts that are subject
to calculation under Treas. Reg. §1.280G-l, Q&A-24(b) or (c).

(i) For purposes of this subsection (c), the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on you as a result of your receipt of the Aggregate
Payments. For purposes of determining the After Tax Amount, you shall be deemed
to pay federal income taxes at the highest marginal rate of federal income
taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in each applicable state and locality, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.

(ii) The determination as to whether a reduction in the Aggregate Payments shall
be made pursuant to subsection(c) shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and you within 15
business days of the Date of Termination, if applicable, or at such earlier time
as is reasonably requested by the Company or you. Any determination by the
Accounting Firm shall be binding upon the Company and you.

13. Interpretation, Amendment and Enforcement. This Agreement, including the
Restrictive Covenant Agreement and the Equity Documents, constitutes the
complete agreement between you and the Company, contains all of the terms of
your employment with the Company and supersedes any prior agreements,
representations or understandings (whether written, oral or implied) between you
and the Company, including without limitation the Prior Agreement. The terms of
this Agreement and the resolution of any disputes as to the meaning, effect,
performance or validity of this Agreement or arising out of, related to, or in
any way connected with this Agreement, your employment with the Company or any
other relationship between you and the Company (the “Disputes”) will be governed
by Massachusetts law, excluding laws relating to conflicts or choice of law. You
and the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in the Commonwealth of Massachusetts in connection with any
Dispute or any claim related to any Dispute.

14. Assignment. Neither you nor the Company may make any assignment of this
Agreement or any interest in it, by operation of law or otherwise, without the
prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement (including the
Restrictive Covenant Agreement) without your consent to any affiliate at any
time, or to any person or entity with whom the Company shall hereafter effect a
reorganization, consolidate with, or merge into or to whom it transfers all or
substantially all of its properties or assets. This Agreement shall inure to the
benefit of and be binding upon you and the Company, and each of your and its
respective successors, executors, administrators, heirs and permitted assigns.

15. Miscellaneous. This Agreement may not be modified or amended, and no breach
shall be deemed to be waived, unless agreed to in writing by you and the CEO of
the Company. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement. The words “include,” “includes” and “including” when used herein
shall be deemed in each case to be followed by the words “without limitation.”
This Agreement may be executed in two or more counterparts, each of which shall
be an original and all of which together shall constitute one and the same
instrument.



--------------------------------------------------------------------------------

Lee Giguere

February 14, 2020

Page 6

 

16. Other Terms. By signing this Agreement, you represent to the Company that
you have no contractual commitments or other legal obligations that would or may
prohibit you from performing your duties for the Company.

Please acknowledge, by signing below, that you have accepted this Agreement.

 

Very Truly Yours,

/s/ Raj Kannan

Raj Kannan Chief Executive Officer Chiasma, Inc.

I have read and accept this amended and restated employment offer:

 

/s/ Lee G. Giguere

Lee G. Giguere Dated: February 14, 2020